Title: To George Washington from Major General Nathanael Greene, 18 November 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir
Fort Lee [N.J.] Nov. 18th 1776.

The much greater part of the Enimy march’t off from Fort Washington and above Kings Bridge this morning—their rout appeard to be towards New York—One of the Train of Artillery came across the River last Night on a Raft by his account the Enimy must have sufferd greatly on the Northside of Fort Washington—Col. Rollings Regiment

was Posted there, and behaved with great spirit—Col. Magaw could not get the Men to man the lines otherwise he would not have given up the Fort.
I am sending off the Stores as fast as I can get Waggons—I have sent three Expresses to Newark for Boats—but can get no return of what Boats we may expect from that place—The Stores here are large—and the transportation by land will be almost endless—The Powder & fixt Ammunition I have sent off first by land as it is an Article too valueable to trust upon the Water—Our Bergen Guard were alarmd last Night but believe with[ou]t much reason. I am dear Sir your obedient Servant

Nathanael Greene

